One year after Lisbon: the EU-Africa partnership at work (debate)
The next item is the report by Mrs Martens, on behalf of the Committee on Development, on One year after Lisbon: The Africa-EU partnership at work.
Member of the Commission. - (FR) Mr President, ladies and gentlemen, I would first of all like to thank the Committee on Development and its rapporteur, Mrs Martens, for this report which makes a first assessment of the Africa-EU Strategic Partnership one year after the Lisbon Summit.
It is, of course, with great satisfaction that I note the number of positive elements underlined by this report and the progress that has been made during the course of a year, which is relatively short for such a vast and, above all, politically ambitious exercise. To mention just one of these, we have this afternoon had a meeting between Parliament's ad hoc delegation for relations with the Pan-African Parliament of the African Union and the Pan-African Parliament of the African Union's ad hoc committee for relations with the European Parliament on the role of parliaments in implementing and monitoring Africa-EU strategy.
That in itself is a concrete result. A new institutional architecture between the two continents is being put in place and I wish to congratulate the two presidents for the work that they have completed.
Rather than elaborating on the positive aspects of the Martens Report, I would like instead to touch on three key points that the report highlights for improving the EU-African Union partnership. The first point is on the role of parliaments. You know how much of a believer I am in the role of the parliaments, both as actors and as scrutineers of the democratic process. It is in this twin capacity that the European and Pan-African parliaments are invited to take part in the Africa-EU Strategic Partnership.
I can therefore assure you of my total support for the proposals made in the European Parliament and Pan-African Parliament joint proposal and repeated in the report. These consist firstly of participation at the appropriate level in the joint panels of experts relating to the four thematic partnerships which concern you. Secondly, involvement in drawing up the annual progress reports. Thirdly, participation in the joint taskforce, and fourthly the participation of the presidents in the Africa-European Union Summit.
Some of these proposals have, I might add, already materialised, or are in the process of doing so. As regards civil society and non-state actors, I am more convinced than anyone that the principle challenge for 2009 consists of speeding up the achievement of tangible results before the mid-term assessment planned for autumn 2009 and achieving the ambition of a partnership centred on people outside of institutions.
In this context, non-state actors are being brought in to play an important role ahead of becoming involved in the joint panels of experts for each of the eight thematic partnerships. On the European side, a civil society steering group has already been established last spring to monitor and participate in the implementation of the partnership. On the African side, a civil society steering group has also been recently put in place under the aegis of the Economic, Social and Cultural Council of the African Union.
European and African civil society should meet in a forum at the end of April 2009 to draw up concrete proposals for commitment to the joint Africa/European Union ministerial Troika.
As regards strategic partnerships, and specifically the one dealing with governance and human rights, I welcome Parliament's move towards a notion of government that is very dear to me: the good execution of the executive functions and the powers conferred by public law by a state that is impartial and capable of meeting the needs and aspirations of its citizens.
It is, therefore, with this in mind that two years ago we set up the EUR 2.7 billion governance section for all the ACP countries. This approach is based on three principles: dialogue, incentivising reforms and ownership of these reforms by the partner country. However, the report expresses doubts and concerns, particularly as regards the governance profiles: how they are drawn up, how they are used and their possible negative impact on the African Peer Review Mechanism.
I would remind you that the governance profiles that cover all dimensions of these - that is the political, economic, social, institutional and environmental dimensions, and so on - were only the starting point and in no way guided the programming of this section.
Moreover, the results and conclusions of this analysis were discussed with the government of the partner country during the programming dialogue. On the basis of this, the government was encouraged to explain its own reform plan or, if need be, complete it or go into more detail; to demonstrate the relevance, ambition and credibility of these reforms on the basis of three evaluation criteria, which then allowed the level of financial incentive for each country to be determined. In this context, particular attention was given to countries which are committed to the African Peer Review Mechanism and which have completed the review, showing their desire to continue along these lines. This exercise threw into stark relief the very different situations of each country; the respective needs for reform as well as the different capacities for drawing up and proposing a governance plan. Flexibility and pragmatism have therefore been necessary when apportioning the governance incentive fund. In January 2009, the Commission published an interim report on the incentive fund process and sent it to all the institutions of the European Union, for whatever purpose it may serve.
rapporteur. - (NL) Mr President, Commissioner, ladies and gentlemen, we are discussing the report 'One year after Lisbon: The Africa-EU partnership at work', which is to say the implementation of the Joint Africa-EU Strategy for the development of Africa, as set out at the EU-Africa Summit in December 2007.
That Summit was a momentous occasion. It was, in fact, the first time that the European Union and the African Union had together laid down a strategy on the basis of shared values and principles and mutual respect, that they had reached agreements to achieve the Millennium Development Goals together and to find solutions together to common challenges in the areas of, for example, security, migration and the climate.
We are all aware of the criticism in our own countries, where people wonder whether it really makes sense to continue investing money in Africa, especially in these times of economic crisis. I would like to emphasise once again how important our efforts continue to be for the development of Africa, and that applies to both continents. Commissioner Michel was spot on when he said, in a meeting in this regard just a short while ago that the more poverty there is, the more instability there is. This is also important from the point of view of demographic trends. Before long, Africa will account for 20% of the world's population, while Europe will account for just 5%. We have common problems, we face common challenges. When people lack opportunities in Africa, it is only natural that they will seek them in Europe. Africa deserves our support, and not only for that reason.
Today, we are discussing the implementation of the agreed strategy and we have an action plan. We must continue to act together in order to realise the strategy and the action plan. I am pleased with the results that have been achieved so far in relation to the partnerships. In my previous reports I have always expressed concern about the lack of a clear specific role for the parliaments when it comes to the implementation of a joint strategy. In 2007, the Pan-African Parliament and the European Parliament issued a joint statement which actually quite pithily sums up what is involved. I will now read it in English.
'As institutions representing the peoples' will, our parliaments must see to it that their needs are satisfied, their concerns heard by decision-makers, and that their wishes are reflected in the policies proposed by the institutions that govern them. Our parliaments have an essential part to play in shaping the debate on the joint priorities for the future of our continents; they reflect the various currents of opinion in our societies, and are therefore the place where the debate must be conducted, and where differing views can be reconciled and compromises sought.'
(NL) I am therefore pleased that, at this meeting, we agreed what the role of the parliaments would be. It is also thanks to Mr Gahler, our colleagues in the Pan-African Parliament and all those involved that an agreement has been reached on the role of the parliaments. It is about participation in the group of experts in connection with the eight partnerships and the coordinating task force. The parliaments are to give their input in the annual progress reports and the presidents of the European Parliament and the Pan-African Parliament are to be invited to give their visions at the Africa summits. That is an important detail.
I will conclude with one more question for the Commissioner. We know that the definitions of ODA will shortly - in April - be on the agenda again in the EU-SEDAC talks and that the European Commission will be involved. Can the Commissioner tell us what his vision for this discussion is and what the input of the European Commission will be?
on behalf of the PPE-DE Group. - (PL) Mr President, development policy, one of the most important areas of EU policy, aims to resolve global problems. It was fortunate, and by no means an accident, that the first joint partnership strategy was created for Africa, and involving Africa.
One of the reasons for the great importance of development policy is the fact that it has become an instrument of historically-oriented policy. In this context, the fundamental aim of cooperation on development issues is to counteract past processes and mechanisms. Jomo Kenyatta, the father of Kenyan independence, described this in a vivid, albeit simplified, manner. I know that the Commissioner is familiar with this famous quotation. Mr Kenyatta once said: 'When the missionaries arrived, the Africans had the land and the missionaries had the Bible. They taught us how to pray with our eyes closed. When we opened them, they had the land and we had the Bible.'
Historically-oriented policy is not, however, the only reason for Europe's involvement in development-related problems. There are also more pragmatic reasons. Africa remains the poorest continent in the world. Nevertheless, for the first time in 30 years, it is experiencing a period of economic growth. In any case, we may add, this economic growth is higher than in Europe. There are, of course, African countries which, as a result of the work of inept governments, have indeed managed to destroy their own economies. Generally speaking, we can state that Africa is a continent with untapped potential. I am pleased that the EU is helping to revive and activate this potential.
That is why one of the aims of the strategy is to ensure broader dialogue and cooperation, in fields other than those typically related to development issues. The strategy covers a wide range of policies, including security, energy and climate change. It is worrying, however, that little progress has been made in most of these areas. We must also admit that certain EU Member States have not been as committed to the partnership with Africa as others have. I am convinced that the second year of partnership will be better and that we will be able to achieve our goals more rapidly.
Mr President, Commissioner, for a year we have been celebrating the development of this new process, this new agreement between the European Union and Africa. This being the case, you will allow me to be less reserved than usual, Commissioner. I believe that on the occasion of its first anniversary, a certain number of acknowledgements must be made.
Down there, there is a shortage of everything. There is a shortage of managers, doctors, teachers and technicians. Here, there is talk of managed immigration, yet we still have not taken the measures necessary to allow diasporas, for example, to put themselves at the service of their states. Down there, they do not even manage to feed their populations. Here, we are renewing the export subsidies on our agricultural products and promoting biofuels, which leads to huge monocultures down there.
Down there, everything continues to fall apart, destitution spreads, disease kills and water is short. Here, we talk a lot, we make promises, we debate and we vote on resolutions; but what is happening in practical terms for the people of Africa? I think - as do you for that matter, and I know that you are firmly convinced of this - that it is time to bring together the parliaments of these countries, and thus to bring together their peoples. I believe that no process between the European Union and Africa will succeed as long as we remain at the level of politicians and technicians. The peoples of Africa must be brought together and it is through their parliaments that we must do it.
I am delighted to hear that there is a will to develop this special relationship at parliamentary level. However, I have my doubts, Commissioner, because just before this debate we had a long debate with your colleague Mrs Ashton about Economic Partnership Agreements. Bizarrely, it is almost impossible to achieve the involvement of the parliaments of partner countries in those agreements. We are not managing to convince part of this House, but also the Commission, that it would really be necessary for their parliaments to have their say first, before asking us - the European Parliament - our opinion on issues that will directly affect the lives of people down there. That being the case, I hope that things will change in this regard.
Likewise, I believe that it is important - thankfully, you also emphasised it - to involve NGOs and African civil society in the process a lot more and a lot better; I also mentioned diasporas, but that relates to here. I do not know what practical things have been done with respect to this, but in any case I think that they give the process which you have set in motion a chance of success.
on behalf of the ALDE Group. - Mr President, the year 2007 was unfortunately the second year in a row when contributions to official development assistance decreased in the developed world. I am therefore glad that the rapporteur has reiterated the need to urge the European Union Member States to uphold their commitments.
I find that the Member States ought to revise their current assistance to target countries, as the 2008 Millennium Development Goals Progress Chart indicates that Sub-Saharan Africa is the only region lagging seriously behind the progress expected. I would like to use this opportunity to encourage Member States to increase their contribution to Sub-Saharan Africa, which is the least developed region in the world. Also, target countries are not always too receptive towards the conditional nature of EU assistance. We should continue with the efforts to involve those countries more intimately.
The global economic crisis burdens us all, yet we must not forget or ignore the fact that the least developed countries are also the most vulnerable now. Furthermore, with the stagnant situation in Africa, Europe is more and more intimidated by flows of immigration that might become strenuous to the welfare state. It is much wiser to deal with the problems of the people of the developing countries before those problems spill over to concerns that we need to address here in Europe.
Mr President, Commissioner, once again we are discussing Africa in the European Parliament. Today, we are not talking about war, human rights or aid for developing countries. Instead, we are trying to sum up the current state of play regarding the partnership between Africa and the European Union. Unfortunately, this partnership is virtually non-existent.
To be fair, we do have lofty aspirations for achieving understanding and cooperation between the African Union, the Parliament of the African Union and the Commission of the African Union. However, Africa still remains the poorest continent on our planet, where people have the shortest life expectancy in the world, where there is famine and disease on an unprecedented scale, while the level of education and health, especially in poor urban areas and villages, is almost zero.
The positive impact of the African Union on the economic situation is so small that, in practice, it is merely a sham organisation, with no influence in terms of solving everyday problems. It is an organisation of politicians, who use it to participate in global political life. Africa is a continent with rich natural resources, which are used by the whole world. However, this has had no positive impact on the living standards of the population or in terms of reducing poverty. Various organisations are trying to tackle the problem of poverty, but progress is barely noticeable. The rapporteur, Mrs Martens, has clearly stated this fact.
We really do not know how to help Africa, and the report does not provide a solution, either. Let us remember how a peaceful Kenya became drenched in blood within the space of a few days. How can we ensure that financial aid from different countries is properly distributed? This is an issue we discussed a few months ago. We also spoke about the steps China is taking. Perhaps China has found the right path? We should examine this path carefully.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, the joint EU-Africa Strategy is first and foremost a great challenge, a time for us to show that we are capable of taking a fresh look at ourselves and our policies. I believe we still need to think through relations between our two continents, and our development strategies, very carefully.
It is a long process; we cannot expect to solve everything at once, and it is also very complicated, but primarily it must, in my opinion, be an inclusive, participative process built from the bottom up: a partnership between equals.
The Lisbon Summit was not able to achieve this in full, perhaps because of the haste with which it was concluded, and neither the European Union nor the African Union wanted or was able to give a structural role to parliaments and civil society, in Africa or Europe. It is now a year since the summit and, as the Martens report strongly emphasises, our Parliament, the Pan-African Parliament and civil society still do not have a real say in determining the strategy.
It is therefore vital - not least in order to meet the Millennium Development Goals on overcoming poverty and disease and on agricultural and educational development - that these should be included, along with all the topics that have been raised, from desertification to climate change and energy.
It is essential to have complete ownership and a democratic partnership open, therefore, to the public and not confined solely to governments and committees. We, as the European Parliament, have enhanced our relations with the Pan-African Parliament and there is no doubt that these steps forward have had a positive impact on the joint EU-Africa Strategy.
A number of doubts emerged back in 2007, however, regarding funding. Will the funds be found to achieve this joint strategy? What is the future for the ACP States and the Cotonou Agreement? What will be our relationship with international organisations - the World Bank, the International Monetary Fund and the WTO? Let us work together to make these institutions more democratic.
To conclude, I believe that we should take heart and press ahead with this challenge because Africa - as we have learnt in recent years - is a continent rich in human and economic resources; a genuine partner. It is fantastic to see - Commissioner Michel, whom I know well, is aware of this - that there is great wealth and not just death, destruction and war, although we must, of course, work on those areas to build peace and democracy.
on behalf of the IND/DEM Group. - (NL) Mr President, first of all, I would like to thank the rapporteur, Mrs Martens, for this solid report. It is good that Parliament not only welcomes the announcement of a partnership, but also really does monitor the tangible results. That is what Africa needs: The foundations for a successful partnership with Africa require good governance and human rights. This is essential in a continent where mayors can overthrow presidents and where another president has been crippling his own population to carry out witch hunts. The Council and the Commission should make this a key priority.
When I mention good governance I am also thinking of the role of China, which is only mentioned in passing in this resolution. It strikes me that there is a failure to sound any critical note about the sometimes disastrous consequences of China's involvement in Africa. The European Union can perhaps learn a lesson from the EUR 2 billion that the China-African Development Fund invests in Africa. The fact that Beijing also invests in countries such as Zimbabwe says it all about China's contribution to long-term democracy and good governance in Africa.
I also have a comment to make to the rapporteur. In paragraph 46 she refers to African food security and food sovereignty. What I believe is lacking in this resolution is any text going into a problem that has been around for a number of years, namely the lease or even purchase by outside states or companies of large areas of agricultural land, with the harvest going to foreign investors and therefore not benefiting the malnourished local population. Such situations are really quite distressing. Furthermore, these investments do not provide any jobs. It is a shame that the resolution does not address this specific problem, which is currently receiving a lot of attention in the media once again.
(DE) Mr President, as chairman of the Ad-hoc Delegation for Relations with the Pan-African Parliament, I would like to take the opportunity today to thank the many people involved. First of all, I would like to thank Maria Martens, who has prepared an excellent report on progress made regarding the agreed EU-Africa Strategy. Secondly, I would like to thank the institutions involved. We have managed, within the framework of a hexalogue - that is, involving six interlocutors - to reach an understanding between the two Parliaments. Both Commissions have agreed, as have the two Parliaments as well as the two Councils. As far as the Council is concerned, I would specifically like to single out the legal service, which is always particularly important when it comes to such matters, as common positions sometimes fail here. However, following the first meeting in Adis Ababa, we have managed, in our second meeting today, to implement and finally agree on what we had agreed concerning the involvement of the two Parliaments.
I would like to comment on what Mr Hutchinson said. What is really happening? Yes, many bad things are happening in Africa. However, my impression - and perhaps this is coincidental - is that, since the agreement of this common strategy, Africa has reacted differently to coups. In Mauretania, Guinea, Guinea-Bissau and Madagascar, Africa has reacted by suspending the membership of these countries. That did not happen in the past. Back then, it would have been business as usual.
In this regard, I would also like to state that we, as European governments, should also take these facts into account. If this partnership is based on common values, then the Europeans also have to react when Africans react when something goes wrong in Africa. That is why I am confident that if we, as Parliaments, are more involved in the implementation of this strategy in the future, we will be able to deliver added value to this partnership.
(PT) I want to congratulate Mrs Martens on this important report and point out how vital this Parliament's role is in monitoring the implementation of the Joint Africa-EU Strategy and the respective Action Plan.
Some important steps have been taken with regard to several of the eight partnerships involved in the strategy, particularly the establishment of joint expert groups and implementation teams and the commencement of dialogue in the context of these partnerships.
However, I regret that, by the end of the first year, some partnerships are still in the process of defining working methods and have not yet established deliverables, timetables or budget allocations.
I hope that the next joint annual progress report will be much more specific than the first in its presentation of the results and in its indication of the financial envelopes. It is particularly important that we are vigilant in terms of honouring the commitments made by the European Union and its Member States with a view to selecting the Millennium Development Goals. We must also ensure that the global recession, which is affecting everyone, does not disproportionately penalise the countries and peoples of Africa, given that they are already the most vulnerable.
Development and democratic governance in Africa must form part of the crisis exit strategy for all of us. In this respect, we also need to see more significant progress in all the partnerships, including those which are politically more sensitive, as is the case with governance and human rights.
The European Parliament's role in this process must be reinforced by officially giving it monitoring functions and involving it in the work of the strategy implementation teams. It is also vital to ensure the involvement in this process of actors representing both European and African civil societies, particularly national parliaments, NGOs and the media.
(PL) Mr President, I would like to draw attention to three issues in this debate. First of all, in December 2007, the European Parliament adopted a new EU-Africa Strategy, which aimed to ensure equality between the two sides. The main issue at the heart of this Strategy was to reduce poverty in African countries. However, not much progress was made in this field last year.
Secondly, the continuing financial and economic crisis may, unfortunately, worsen the situation facing African countries. The leading global financial institutions are making the following predictions for 2009. The IMF estimates that global GDP will shrink by 1%, while the World Bank estimates a fall of 2%. The WTO predicts a decrease in the value of global trade of as much as 9%. It will be the first time that this has happened in 50 years. The crisis facing the most developed countries will, according to the IMF, go on to affect developing countries, including those in Africa, while rising unemployment and poverty might cause civil unrest and, in some cases, may even lead to war.
I hope that, in view of this crisis and its repercussions, which will continue to be felt during the next few years, the EU-Africa Cooperation Strategy will be amended in an appropriate manner, in order to prevent this kind of civil unrest, or perhaps even armed conflict, being caused by the global economic crisis.
(ES) Mr President, in Lisbon in December 2007, the Heads of State or Government of the European Union adopted the Joint Africa-EU Strategy and the first Action Plan for its implementation.
There were three facts that brought about this strategy. The first was the fact that, on the African continent, peace processes and the gradual consolidation of democratic systems coexist with persistent conflicts such as that in Darfur, high levels of poverty and the emergence of situations such as the massive waves of illegal immigration.
The second fact is that sub-Saharan Africa is the poorest region on the planet. The population has low life expectancy, low levels of education and literacy and high demographic growth. Three hundred million people live on less than EUR 1 a day.
The third fact is that Africa is the physical location of the big pandemics, the place where more than two thirds of those infected with AIDS live and the site of 90% of deaths caused by malaria.
In the last year we have made little progress on the targets we set ourselves and, given that the action plan covers the period up to 2010, we must take immediate action in two important areas. Firstly, we must cooperate on democratic governance, the strengthening of institutions and enhancement of the role of civil society, with particular attention to gender policies. Secondly, we must cooperate to address basic social needs, the fight against hunger and the launch of development programmes in education, health and access to basic resources such as water.
(PL) Mr President, the partnership we are discussing today is the answer to Africa's needs, as it provides support for the process of democratisation in African countries and for human rights and, at the same time, it ensures strong, bilateral involvement in the fight against climate change and in the field of energy security.
Today, in view of our growing global co-dependency and shared responsibility, we also need commitment from potentially weaker partners. Let us take the fight against climate change as an example. Although Africa contributes the least to polluting our atmosphere, it feels the repercussions most acutely. That is why we need to include African countries in the fight against climate change, especially in terms of making the broadest possible use of the renewable energy sources which are at these countries' disposal.
Certain countries are aiming to draw African countries into their sphere of influence. This should not happen. Africa does not need to be controlled. Instead, it needs our help and support. At the same time, we should also treat Africa as an equal partner, rather than simply as a recipient of financial aid. Being on an equal footing fosters a greater degree of commitment.
Member of the Commission. - (FR) Mr President, I would like to thank the various speakers.
I am pleased that there is satisfaction with the first results, but it goes without saying that this is not yet enough. We must understand that things have only been in place for one year and that we should be moving up a gear in 2009.
I accept the essentials of the various speeches and the issues raised correspond perfectly to my convictions. It is obvious that there can be no development if there is no ownership, as Mr Hutchinson and Mrs Morgantini were saying. It is equally obvious that the role of the national parliaments and that of civil society are eminently important.
Moreover, I regret that it was not possible to conduct a thorough reform of the institutional mechanisms governing Parliament's responsibility for development policy. I remember that you asked for the country strategy papers to be debated not just here but also in partners' national parliaments. The European Council did not allow me to do that, which is why I sent the country strategy papers to the joint parliamentary assembly. Through that channel, you sent them on to the various parliaments of Europe, but all that does not add up to any sort of institutional rule, as I sincerely wish were the case. As a reminder, I add that that will continue to be one of my absolute priorities, because we would make enormous progress if the European Development Funds were included in the budget. While this will not be included in the budget, we will still have poor reasons for not letting Parliament play the role that it should, and as a result the commissioner in charge of development will sometimes be powerless. It would be far simpler if I could discuss the priorities, programmes and projects here in Parliament; I could move forward, strengthened by this backing. Unfortunately, that is not yet the case. I hope that we will get there.
I do not want to skip over issues that do not seem right to me either. I would remind you that last year, at European level, we spent the contribution of the Commission and Member States, knowing that each one put in EUR 46 billion. However, we are EUR 1.7 billion behind on the programme or, shall we say, on the objective that had been set. I am not at all satisfied with that and I think that we will have to fight for it in the future. Parliament will need to be a true ambassador for this message and exert pressure. We will need all our available strength at political level simply to hold Member States to respecting their 2005 commitments. It will not be easy. I still remember the struggle for the billion for the food facility. That was not easy, but we obtained good conditions. We got an additional billion, however it was spread over three years instead of two. Fortunately though, the projects are moving forward and their implementation is progressing in a positive way. I am therefore, naturally, entirely in agreement.
We do not intend to reopen DAC issues. There are some adjustments à la marge under discussion, for example peacekeeping missions.
(FR) Therefore we have no intention of reopening that debate. Moreover, I must say that I am very cautious. I am not particularly in favour of reopening this debate, because if we do that you will even see certain Member States participating in order to include anything and everything in the budget for this.
I must tell you, Mr Cook, that I do not agree when it is said that we have lost our ideals. I do not think that is the case. I think that you only have to hear the voices in this House to realise that we are still extremely committed to defending developing countries. It is not true to say that we are not contributing to the solution. Obviously, we cannot be expected to be able to solve everything, but I shudder to think how poor the world would be without European aid.
It is not enough, I fully agree, but it represents 57% of aid worldwide. Unfortunately, I do not think that we can discuss that now, but the issue of knowing whether European aid from our Member States or from the Commission is still achieving its goals or is still effective - whether it is a good way of working - is another matter. I would like this debate to return to the issue of the establishment, or not, of budget support and conditionalities because, like you, I am very unsure about the latter.
That said, we still need to know what we want. If we want to get a government to make approaches to civil society or get its population - or its parliament in some cases - to participate, we must all the same accept that we must impose conditions. This is because it is sometimes not enough to simply say to a government 'we hope that you are going to do that', to make impassioned pleas or simply friendly suggestions. The issue surrounding conditionalities - I do not like the word conditionality and prefer to talk about criteria - is still important. When you talk, for example, about profile, I believe that it is still quite normal to be able to set one up. That profile has not been used to set the budget for the initiative. It is still quite normal for us to analyse the governance profiles of each country when we are getting ready to grant them up to an extra 25 or even 30% in financial incentives. All of these debates are still open. I do not wish to close them, but I do hope that we are able to do so at some point.
I shall miss out everything to do with China. Obviously I think that it is a good discussion. I think, naturally, that developing countries have the right to put the cooperation that they want out to tender. Africa is no longer the exclusive territory of Europe and that is very good. This is something I consider important.
It is indeed advisable to question the quality of the development policies set up between China and Africa. We cannot criticise them for doing it, but we can wonder. I have, for example, been receiving reports for several months of Chinese contracts in the Democratic Republic of Congo. I am not saying that these are bad contracts. I am simply saying that a whole series of issues merit responses. We are busy responding to them at the moment, particularly the issue of the state guarantee because it is an agreement that is made with a private enterprise. We are also dealing with the percentage of loans compared to gifts, the fact that they did not go out to tender and the fact that it is almost the same amount as the country's debt to the European Monetary Fund. These are all issues to which a solution must be found, but not by denouncing this type of relationship. African countries have the right to make partnership agreements with the Chinese too. I will not return to this point.
I think, Mrs Morgantini, that you have put your finger on some issues which had already been raised by Mr Hutchinson. It is clear that the real problem will always be in ensuring that the relationship between us and the developing countries is a genuine partnership. I think that the Lisbon Summit was a considerable step forward because we at least forged in the texts the beginnings of a new philosophy of equal partners in terms of rights and responsibilities.
However, we are obviously still not fully there and this is one of the issues that is linked to ownership and to - where possible - budget support. It is linked to ownership by civil society and by debate at parliamentary level. I believe that you are right and that these are the areas we must work on.
You asked another question which is of real concern to me and which is, in my opinion, an essential subject for debate. It was 'how can we achieve better harmonisation: getting people to work together better, dividing up the work better, supporting global development policy better between the various partners; the role of the World Bank, the World Trade Organisation, the International Monetary Fund, the Commission and all the large-scale donors?'
It is true that for the moment - as was said in another meeting - there are superimpositions and duplications. There is even competition and it is not always useful competition. I can tell you that a lot of progress has been made in the last two years, particularly with the World Bank. I can tell you that seeing the new message, strategy and philosophy that I detect at the World Bank makes me quite optimistic. There is therefore room for another type of cooperation; for collaboration between the various partners, and I think that you have really put your finger on a fundamental point, which we will need to take a close look at.
Of course, good governance is a major element; it is the reason why we made provision for the governance package.
Mrs Gomez broached the important subject of the effects of the financial crisis on the economic and social situation in developing countries. Pretty much all the experts are currently in agreement in saying that there will be at least a 2% reduction in growth, which represents up to 50 million more poor people. We must be very aware of that.
As far as we are concerned, I will already be very pleased if the Member States keep the promises they made in 2005. I assure you that together we will have to fight extremely hard to force the Member States to do so.
Secondly, I am busy preparing a communication - the April package that I promised - which goes beyond public development assistance. It will attempt to mobilise a whole series of the Commission's sectional budgets for development policies. I must tell you that there are some really interesting leads. I am also working with the European Investment Bank on that package, particularly regarding supportive infrastructure to try to develop them quickly and have quite a quick impact. I will come to Parliament with that in April. I would just like to say that I still have one more very important issue to cover, which is the role of civil society and national parliaments.
I will finish with that. Mr Hutchinson once suggested that some experiments could be carried out with Members of this House, and perhaps members of the parliaments of Member States, to go wherever it were possible to do so, and hold debates on the country strategy papers. I have had the opportunity to do so in three different countries. It worked very well, but it is obvious that it worked well because in those three countries we had the support of their governments, because without such support on this issue it is extremely difficult. I therefore think that you are right: mobilising parliamentary action is certainly one of the priorities. In any case, believe me that I will do everything in my power to ensure this.
rapporteur. - (NL) Mr President, I actually do not have much more to add. This is the first debate about the implementation of the strategy. We have made a start, but we are still at the beginning. There is still an exceptional amount left to do. Africa remains the poorest continent. You have all pointed out where our concerns lie and what challenges we face, be it in relation to peace and security, economic growth, good governance, building capacity or the role of the parliaments and civil society. The Commissioner has made the necessary remarks in that regard.
I would like to thank you, my fellow Members, the Commissioner and our colleagues from the Pan-African Parliament. We will continue to follow this process.
The debate is closed.
The vote will take place on Tuesday, 24 March 2009.